Order unanimously affirmed. Memorandum: A factual issue was presented to Special Term as to whether or not petitioner had sustained the burden of establishing noncompliance with section 480 of the Code of Criminal Procedure at the time of his sentencing. The decision that he failed to sustain such burden is not contrary to the evidence. (Appeal from order of Cayuga County Court dismissing writ of habeas corpus, following a hearing.) Present — Williams, P. J., Bastow, Goldman, Del Yeechio and Marsh, JJ.